Citation Nr: 1114049	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-41 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for residuals of left eye injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from August 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2010, the Veteran testified before the undersigned at a travel board at the RO.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Residuals of left eye injury is manifested by pain, redness and blurred vision; the Veteran has normal visual fields and corrected distance visual acuity no worse than 20/25.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of left eye injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6009, 6013 (prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The RO provided notice of the evidence required to substantiate the Veteran's claim in a January 2008 letter.  The letter explained what the evidence must show in order to establish entitlement to an increased rating.  The  informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has been afforded VA examinations.    

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008)

In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the current level of impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall given the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the course of the appeal, VA revised the criteria for rating eye disabilities. Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543- 66554 (2008).  However, those changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See Notice, 73 Fed. Reg. 66543, 66544 (November 10, 2008).

The Veteran's left eye injury is rated according to Diagnostic Code 6009, which pertains to unhealed injury of the eye.  According to the Diagnostic Codes in effect prior to December 10, 2008, the disabilities listed at Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is assignable during periods of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following circumstances:  where vision in one eye is 20/100 (6/30) and vision in the other eye is 20/40 (6/12); where vision in one eye is 20/70 (6/21) and vision in the other eye is 20/40 (6/12) and where vision in one eye is 20/50 (6/15) and vision in the other eye is either 20/50 (6/15) or 20/40 (6/12).  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079 (2008).  

When evaluating visual acuity, the best distant vision obtainable after best correction by glasses is the basis of the rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).

Impairment of field of vision is evaluated pursuant to Diagnostic Code 6080.  Loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less. 38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

The extent of contraction of visual field in each eye is determined by recording the extent the remaining visual fields in each of the eight 45 degree principal meridians. 38 C.F.R. § 4.76a. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.




II.  Discussion

At a fee basis examination in February 2008, the examiner noted the Veteran was diagnosed with a corneal abrasion and iritis during service, which was treated with topical drops.  The Veteran had not had problems since that time.  The examiner noted that the Veteran was diagnosed with glaucoma of the left eye approximately one year prior to the examination.   

Ocular examination revealed uncorrected distance vision of 20/50 in the right eye and 20/60 in the left eye and uncorrected near visual acuity of 20/20 in the right eye and 20/25 in the left eye.  The Veteran's best corrected distance visual acuity was 20/20 in the right eye and 20/20 in the left eye, and his best corrected near visual acuity was 20/20 in each eye.  The examiner indicated that visual fields were not performed.   The examiner diagnosed myopia astigmatism and remote chorioretinitis, left eye.  

The Veteran had a VA examination in May 2009.  The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran reported being diagnosed with dry eyes, glaucoma suspect.  The condition had existed for one year.  He reported pain, redness and blurred vision.  He had no distorted vision, enlarged images, swelling, discharge, glare, haloes, floaters, sensitivity to light or watering.  There was no history of diabetes.  He stated that he did not have any incapacitating episodes in the past 12 months due to his eye condition.  The examiner noted that the Veteran's treatment was an over the counter drop called Systane Ultra.  The Veteran reported that the treatment was continuous.  The Veteran reported that he was never hospitalized nor had any treatment for this condition.  The Veteran reported that he did not experience functional impairment from this condition.

The Veteran reported being diagnosed with blurry vision.  The condition had existed for one year.  The Veteran reported that his eye condition was not due to trauma.  He had no pain, distorted vision, enlarged images, redness, swelling, discharge, glare, haloes, floaters, sensitivity to light or watering.  He did not have any incapacitating episodes in the past 12 months due to this condition.  

Upon physical examination, the examiner noted that there was oily tear film.  There was tear break up time of 4 seconds.  The eyelids were clogged meibomium glands.  There was no corneal pathology noted on exam.  The exam did not reveal any scarring.  There was no pterygium.  The measurement of the intraocular pressure of the left eye was 10 mmHg, which the examiner indicated was normal.  The measurement of the intraocular pressure of the right eye was 08mmHg, which was noted as normal.  The examination of optic nerves was normal.  Examination of the vessels was normal.  Normal examination of the maculas and lenses was noted.  

The visual acuity examination revealed uncorrected distance vision on the right as 20/30.  The corrected distance vision on the right was 20/20.  The uncorrected near vision on the right was 20/20.  The corrected near vision on the right was 20/20.  The uncorrected distance vision on the left was 20/20.  The corrected near vision on the left was 20/25.  In comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  The examiner indicated that the Veteran's vision is normal.  The eye examination did not reveal diplopia.  

The examination noted that the confrontation test was normal.  Examination revealed that both lenses were intact.  The examination did not reveal chronic conjunctivitis.  The slit lamp examination was normal.  

The examiner diagnosed dry eyes.  The subjective factors were pain, redness, and blurred vision.  The objective factors were abnormal examination.  For the claimed condition of blurred vision, there was no diagnosis because there was no pathology to render a diagnosis.  There was no finding of cataracts on examination.  There was no finding of retinopathy on examination.  

In an April 2009 addendum, the VA examiner noted that the Veteran has open angle glaucoma.  The examiner noted that the Veteran has a history of traumatic iritis which can lead to secondary glaucoma.  This medical opinion provides a medical nexus between the eye injury in service and current open angle glaucoma.  


The Veteran testified at a travel board hearing in October 2010.  The Veteran testified that he uses Travapost for treatment of glaucoma.  He stated that he has pain in his left eye.  The Veteran also indicated that he experiences blurred vision and severe headaches.  He stated that he uses drops for dry eyes.

The above evidence establishes that  the Veteran's left eye disability is manifested by eye pain, redness and blurred vision.  Under the rating criteria for Diagnostic Code 6009, in effect prior to December 10, 2008, unhealed injury of the eye was rated from 10 to 100 percent disabling for impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional 10 percent during continuance of active pathology.  In consideration of the pain and discomfort associated with the Veteran's disability, the Board concludes that a 10 percent rating is warranted for the entire appeal period, pursuant to Diagnostic Code 6009.  

The Board has also considered the rating criteria pertaining to impairment of visual acuity and impairment of field vision.  The examination findings indicate that the Veteran has normal field vision.  As noted above, ratings for impairment of  visual acuity are based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75.  The record indicates that the Veteran's distant vision, with correction by glasses, is no worse than 20/20 in the right eye and 20/25 in the left eye.  A higher rating is not warranted based upon impairment of visual acuity or impairment of field vision, as the record does not establish impairment sufficient to warrant a compensable rating under any of the rating codes governing impairment of visual acuity or field vision.  38 C.F.R. § 4.84a, Diagnostic Codes 6071-6080.    

Finally, the Board has also considered Diagnostic Code 6012, which pertains to inflammatory or congestive glaucoma.  A 100 percent rating is assignable for frequent attacks of considerable duration, during periods of actual total disability.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2010).  A 100 percent rating is not assignable for the Veteran's disability, as the record does not show any periods of actual total disability due to glaucoma.  

For the foregoing reasons, the Board concludes that a 10 percent rating, and no higher is warranted throughout the appeal period for the Veteran's left eye disability.  

C. Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the claimed disability, alone, cause marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating is granted for residuals of left eye injury, subject to regulations governing the payment of monetary benefits.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


